Biddle, C. J.
We deem it unnecessary to state the pleadings in this case, as the sole question raised in the record and debated by counsel is as to the sufficiency of the description of the property in a chattel mortgage, to protect the rights of the mortgagees against the vendee of the mortgagors.
The goods were described in the mortgage as follows:
“All the stock, tools, fixtures and materials how on hand in the shop formerly occupied by said Kreber & Co., on Central Avenue, in the city of Madison, Ind., and being the *236same property this day sold to us by said Kreber & Co., as-in the invoice to us mentioned.”
In Duke v. Strickland, 43 Ind. 494, a description-of the mortgaged property in the following words: “a ten-acre-field of growing wheat on the north-west quarter,” etc., was held good. In that case the mortgagor had clandestinely and fraudulently harvested, threshed and removed the wheat from the field, and sold it to a wheat buyer who had no knowledge of the mortgagor’s fraud. On demand and refusal, the vendee of the wheat was held liable to the mortgagee.
In this case the court below held the description good, and, according to the case cited, we think there is no error in the ruling.
The judgment is affirmed. ■